EXHIBIT 10(j)


Master Lease Agreement


Silsbee Trading and Transportation Corp., a Texas Corporation, hereinafter
"STTC"), with an address at P. O. Box 695, Silsbee, Texas 77656, agrees to lease
to South Hampton Resources, Inc., a Texas Corporation, (hereinafter "SHRCO"),
with an address at P. O. Box 1636, Silsbee, Texas 77656, which agrees to lease
from STTC the Vehicles and Equipment described in the Exhibits attached
hereto.  This Master Lease Agreement shall be the defining document for terms
and conditions for the lease of each vehicle or equipment or other asset
specifically delineated on an addendum which shall be completed for each
individual asset, unless said addendum specifically changes a term or condition
as it applies to that asset. This Master Lease Agreement shall be in effect for
as long as an individual piece of equipment or asset is being leased under the
date and term established by the addendum for that asset. Upon expiration or
termination of the Vehicle lease, SHRCO shall return the vehicles to STTC at its
location at Highway 418 in Hardin County, Texas, in the same condition and
appearance as when received, ordinary wear and tear excepted.  Any holding over
after the expiration of the Vehicle lease shall be on a month-to-month basis and
subject to all the terms of this Lease.
1.  
MAINTENANCE AND REPAIR.  STTC agrees, at its own cost and expense, to provide
with respect to the Vehicles leased,:  (a) all preventive maintenance,
replacement parts, and repairs to keep the Vehicles in good repair and operating
condition; (b) oil and lubricants necessary for the efficient operation of the
Vehicles; (c) all necessary tires and tubes; (d) road service due to mechanical
and tire failures; (e) periodic exterior washing; (f)initial painting and
lettering of each Vehicle according to SHRCO specifications at the time the
Vehicle is placed into service, at a cost not exceeding 1% of the initial cost
of the vehicle, excluding taxes.  In the event any Vehicle shall be disabled for
any reason, SHRCO and/or its driver shall immediately notify STTC.  SHRCO agrees
that it will not cause or permit any person other than STTC or persons
authorized by STTC to make any repairs or adjustments to a Vehicle, and shall
abide by its directions concerning emergency


 
1

--------------------------------------------------------------------------------

 

repairs.  In the event a Vehicle is disabled due to mechanical or tire failure,
STTC shall, within a reasonable period of time after receipt of notification,
properly repair, or cause the repair of, the Vehicle.  SHRCO will cause its
drivers to report any trouble concerning the Vehicle not later than the date of
occurrence and to check oil and coolant levels in each Vehicle on a daily basis
to prevent damage.
2.  
VEHICLE LEASE SERVICE AGREEMENT. STTC will provide for inspections, preventive
maintenance, and routine repairs in such a manner and at such times as to
minimize the disruption of the normal use of the Vehicle.  SHRCO will deliver
the Vehicles to the repair facility and pick them up as needed after repairs or
maintenance is completed.  Any tow charges resulting from routine maintenance or
repairs will be paid by STTC.

3.  
FUEL.  Shrco shall provide all fuel for the Vehicles and shall be responsible
for all reporting, taxes, and charges associated therewith.

4.  
LICENSES, TAXES AND PERMITS.  STTC shall, at its own expense, register and title
each Vehicle, and pay for any Vehicle inspection fees, in the state of domicile
of such Vehicle for the licensed weight. STTC shall also pay the Federal Highway
Use Tax and all personal property tax applicable to such Vehicle in that
domicile state.  If permitted by law, STTC shall obtain, at SHRCO's expense,
other vehicle licenses, registrations, or pro-rate or state reciprocity plates,
as SHRCO may request.  Any increase in these rates or fees or change in the
method of assessment over the allowance shown in Schedule "A" will be paid for
by SHRCO.  Other than as set forth above, SHRCO shall pay for all permits,
plates, special licenses, fees, or taxes (including any penalties or interest)
required by SHRCO's business or now or hereafter imposed upon the operation or
use of the Vehicles, or on this lease or on the charges accruing under this
lease, including, but not limited to, sales or use taxes, mileage or ton mileage
taxes, highway and bridge tolls, and any new and/or additional taxes and fees.

5.  
LEASE CHARGES.  SHRCO agrees to pay STTC the charges provided for under this
lease upon receipt of an


 
2

--------------------------------------------------------------------------------

 

invoice, without deduction or offset.  STTC will invoice SHRCO on a monthly
basis, including the billing of fixed charges in advance, and payment shall be
made to the location designated by STTC.  Unless SHRCO shall protest the
correctness of any invoice within seven (7) days of its receipt, SHRCO agrees
that such invoice shall be presumed to be correct.  Should SHRCO fail to pay any
charges when due, SHRCO shall pay interest on such delinquent amounts at one and
one-half percent (1-1/2%) per month or the maximum permissible rate allowed in
the jurisdiction in which SHRCO's principal place of business is located,
whichever is lower, from the date on which payment was due until paid, together
with all expenses of collection and reasonable attorneys' fees.  This interest
charge shall not be construed as an agreement to accept late payments.
6.  
VEHICLE USE AND DRIVERS.  SHRCO shall use the Vehicle only in the normal and
ordinary course of its business and operations and in a careful, non-abusive
manner, and not beyond its capacity and SHRCO shall not make any alterations to
the Vehicle without STTC's prior written consent.  Subject to the terms of this
lease, from the time of delivery to SHRCO of any Vehicle covered by this lease,
SHRCO shall have exclusive possession, control, supervision and use of the
Vehicle until its return to STTC.  SHRCO agrees that all Vehicles shall be
operated by safe, qualified, properly licensed drivers, who shall conclusively
be presumed to be SHRCO's agent, servant or employee only, and subject to its
exclusive direction and control.  The Vehicles shall not be operated:  (a) by a
driver in possession of or under the influence of alcohol or any controlled
drug, substance, or narcotic; (b) in a reckless or abusive manner; (c) off an
improved road; (d) on an under inflated tire; (e) improperly loaded or loaded
beyond maximum weight; or (f) in violation of any applicable laws, ordinances,
or rules; and SHRCO shall protect, defend, indemnify and hold STTC harmless from
and against all fines, claims, forfeitures, judgments, seizures, confiscations
or penalties arising out of any such occurrence.  SHRCO will be responsible for
all expenses for removing or towing any mired or snowbound Vehicle.  SHRCO
agrees not to use or cause


 
3

--------------------------------------------------------------------------------

 

any Vehicle to be used for the transportation of hazardous materials as defined
by regulations promulgated by the Unite States Department of Transportation,
unless otherwise agreed to in writing by STTC, nor for any illegal
purpose.  SHRCO will cause each Vehicle to be stored in a safe location.  Upon
receipt of a written complaint from STTC specifying any reckless, careless or
abusive handling by any driver of the Vehicle(s), SHRCO shall prohibit the
driver so identified from operating the Vehicle(s).  In the event that SHRCO
shall fail to do so or shall be prevented from so doing by any agreement with
anyone on the driver's behalf, SHRCO shall reimburse STTC in full for any loss
and expense incurred by STTC as a result of operation or use of the Vehicle(s)
by such driver; and SHRCO shall protect, defend, indemnify and hold STTC and its
shareholders harmless from and against any costs, expenses or damages arising
out of the operation of any Vehicle(s) by such driver, notwithstanding that STTC
may be designated in this lease as responsible for extending liability coverage
or assuming the risk of loss of, or damage to, the Vehicle.  SHRCO authorizes
STTC to investigate the driving record of each driver and test such driver with
respect to his ability to operate the Vehicle to which he will be assigned,
without prejudice to any right or remedy of STTC under this lease. The drivers
shall be selected and employed by SHRCO. STTC will have no responsibility for
compensation, supervision or control of such drivers.
7.  
PHYSICAL DAMAGE TO VEHICLES.  SHRCO assumes the risk of loss of, or damage to,
the Vehicle(s) covered by this lease from any and every cause whatsoever,
including, but not limited to, casualty, collision, upset, fire, theft,
malicious mischief, vandalism, graffiti, glass breakage, and mysterious
disappearance, except as otherwise provided in this lease.  SHRCO shall, at its
sole cost, procure and maintain an automobile collision and comprehensive
insurance policy protecting STTC against any and all loss or damage to the
Vehicles covered by this lease, in form satisfactory to STTC, which policy shall
provide that losses, if any, shall be payable to STTC and/or its assignee.  The
amount of coverage for each vehicle


 
4

--------------------------------------------------------------------------------

 

shall be the fair market value of each item as of this date.  SHRCO shall
deliver to STTC all policies of insurance, or evidence satisfactory to STTC of
such coverage, prior to delivery to SHRCO of any Vehicle covered by this
lease.  Each insurer shall agree, by endorsement upon the policy issued by it,
or by an independent document provided to STTC, that it shall give STTC thirty
(30) days' prior written notice of the effective date of any alteration or
cancellation of such policy, and that such notice shall be sent by registered or
certified mail postage prepaid, return receipt requested, to STTC, P.  O. Box
695, Silsbee, Texas 77656.
8.  
LIABILITY COVERAGE.  SHRCO shall, at its sole cost, provide liability coverage
for SHRCO and STTC and their respective agents, servants and employees, in
accordance with the standard provisions of a basic automobile liability
insurance policy as required in the jurisdiction in which the Vehicle is
operated, against liability for bodily injury, including death, and property
damage arising out of the ownership, maintenance, use and operation of the
Vehicle(s) with limits of at least a combined single limit of $5,000,000 per
occurrence (except that STTC shall not be liable for damage to property left,
stored, loaded, or transported in, upon, or by the Vehicle).  Such coverage
shall be primary and not excess or contributory and shall be in conformity with
the basic requirements of any applicable No-Fault or uninsured motorist laws,
but does not include "Uninsured Motorist" or supplementary "No-Fault", or
optional coverage.  Such coverage, if the obligation of SHRCO, shall be in a
form acceptable to STTC and SHRCO shall deliver all policies of insurance, or
evidence satisfactory to STTC of such coverage, prior to delivery to SHRCO of
any Vehicle covered by this lease.  Each insurer shall agree, by endorsement
upon the policy issued by it, or by an independent document provided to STTC,
that it shall give STTC thirty (30) days' prior written notice of the effective
date of any alteration or cancellation of such policy and that such notice shall
be sent in the manner contemplated by Article 6.  SHRCO shall notify STTC as
well as SHRCO's insurance company, of any loss of, or damage to, or accident
involving any


 
5

--------------------------------------------------------------------------------

 

Vehicle, immediately by telephone, and in writing as soon as practicable
thereafter, and to cooperate fully in the investigation, prosecution and/or
defense of any claim or suit and to do nothing to impair or invalidate any
applicable liability, physical damage or cargo coverage.  SHRCO shall provide in
each vehicle proof of financial responsibility.
9.  
INDEMNIFICATION.  SHRCO shall protect, defend, indemnify and hold harmless STTC
and its partners and its agents, servants and employees from any and all claims,
suits, costs, damages, expenses and liabilities arising from: (a) SHRCO's
failure to comply with its obligations to governmental bodies having
jurisdiction over SHRCO and the Vehicles or its failure to comply with the terms
of this lease, or the use, selection, possession, maintenance, and/or operation
of the Vehicle; (b) any liability imposed upon or assumed by SHRCO under any
Workers' Compensation Act, plan or contract and any and all injuries (including
death) or property damage sustained by SHRCO or any driver, agent, servant or
employee of SHRCO; or (c) SHRCO's failure to properly operate or maintain a
trailer or other equipment not leased by STTC under this lease, or properly
connect any trailer or other equipment. Where the Vehicle is operated with a
trailer or other equipment not leased by STTC under this lease, then SHRCO
warrants that such trailer or other equipment shall be in good operating
condition compatible in all respects with the Vehicle with which it is to be
used and in compliance with all laws and regulations covering the trailer or
other equipment.

10.  
ACCEPTANCE OF VEHICLES.  If subsequent to the date of preparation of the
Schedule "A", any law, rule, or regulation shall require the installation of any
additional equipment or accessories, including, but not limited to,
anti-pollution and/or safety devices, or in the event that any modification of
the Vehicle shall be required by virtue of such law, rule or regulation, STTC
and SHRCO agree to cooperate in arranging for the installation of such equipment
or the performance of such modifications and SHRCO agrees to promptly pay the
full cost thereof, including any additional maintenance expenses upon


 
6

--------------------------------------------------------------------------------

 

receipt of an invoice for same.  STTC may, in order to keep the fleet of
equipment in up to date and modern condition, substitute trucks or trailers of
equal or higher value.  Equipment changes resulting in additional or enhanced
equipment being available to SHRCO will result in additional lease charges as
determined by mutual agreement.
11.  
FORCE MAJEURE.  STTC shall incur no liability to SHRCO for failure to perform
any obligation under this lease caused or contributed to by events beyond STTC's
reasonable control, such as, but not limited to, war, fire, governmental
regulations, labor disputes, manufacturer, supplier or transportation shortages
or delays, or fuel allocation programs.

12.  
VEHICLE TITLE.  Title to the Vehicles and all equipment delivered to SHRCO under
this lease shall remain in STTC or its designee.  SHRCO shall, at all times, at
its sole cost, keep the Vehicles and related equipment free and clear from all
liens, encumbrances, levies, attachments or other judicial process from every
cause whatsoever, (other than a claimant through an act of STTC), and shall give
STTC immediate written notice thereof and shall indemnify and hold STTC harmless
from any loss or damage, including attorneys' fees, caused thereby.

13.  
DEFAULT BY SHRCO AND REMEDIES.  In the event SHRCO shall fail or refuse to pay
any charges under this lease when due, or perform or observe any other term of
this lease for five (5) days after written notice is sent to SHRCO by STTC, or
if SHRCO or any guarantor of SHRCO's obligations shall become insolvent or make
a bulk transfer of its assets or make an assignment for the benefit of
creditors, or if SHRCO or any guarantor of SHRCO's obligations shall file or
suffer the filing against it of a petition under the Bankruptcy Act or under any
other insolvency law or law providing for the relief of debtors, or if any
representation or warranty made by SHRCO herein or any document furnished by
SHRCO or a guarantor of SHRCO's obligations shall prove to be incorrect in any
material respect, STTC shall be entitled to pursue the remedies specified in the
following paragraph.  Upon the happening of one of the preceding Events of
Default, STTC may, with or without terminating this lease, with or without


 
7

--------------------------------------------------------------------------------

 

demand or notice to SHRCO, and with or without any court order or process of
law, take immediate possession of, and remove, any and all Vehicles covered by
this lease wherever located, and/or retain and refuse to deliver, and/or
re-deliver to SHRCO, the Vehicle(s), without STTC being liable to SHRCO for
damages caused by such taking of possession.  In addition, STTC may proceed by
appropriate court action to enforce the terms of this lease or to recover
damages for the breach of any of its terms.  In the event STTC takes possession
of or retains any Vehicle and there shall, at the time of taking or retention,
be in, upon or attached to the Vehicle any property or things of a value
belonging to SHRCO or in SHRCO's custody or control, STTC is authorized to take
possession of such items and either hold the items for SHRCO or place them in
public storage for SHRCO, at SHRCO's sole cost and risk of loss or damage.
14.  
ADJUSTED COST.  The parties hereto recognize that the lease rate provided for in
this lease is based upon STTC's current costs and that such costs may
fluctuate.  Accordingly, STTC and SHRCO agree that for each rise or fall in the
Consumer Price Index for All Urban Consumers for the United States, published by
the United States Department of Labor, Bureau of Labor Statistics, or any
successor index designated by STTC, above or below the Consumer Price Index
figure applicable for each leased Vehicle per the individual Addendum for that
vehicle, the fixed lease charges shall be adjusted upward or downward. All
increases under this Article shall be cumulative and shall be calculated only on
the charges initially shown on the Vehicle's individual addendum. Upon
adjustment, the fixed lease charge shall be rounded off to the nearest whole
cent.  This adjustment in cost to Shrco may be waived by STTC for a  given
period or in any given year and such waiver does not affect the ability to apply
such change in the succeeding years to future lease costs.

15.  
NON-LIABILITY FOR CONTENTS.  STTC shall not be liable for loss of, or damage to,
any cargo or other property left, stored, loaded or transported in, upon, or by
any vehicle furnished to SHRCO pursuant to this lease at any time or place, and
SHRCO agrees to protect,


 
8

--------------------------------------------------------------------------------

 

indemnify, defend and hold STTC and its partners harmless from and against any
claims for such loss or damage.
16.  
ASSIGNMENT AND SUBLETTING.  Without prior written consent of STTC, which consent
will not be unreasonably withheld, SHRCO shall not voluntarily or involuntarily
assign or pledge this lease or the Vehicles, or sublet, rent or license the use
of the Vehicles, or cause or permit the Vehicles to be used by anyone other than
SHRCO or its agents, servants or employees.  This lease and any Vehicles, rent
or other sums due or to become due hereunder may be assigned or otherwise
transferred, either in whole or in part, by STTC, without affecting any
obligations of SHRCO and, in such event, the right of SHRCO shall be subject to
any lien, security interest or assignment given by STTC in connection with the
ownership of the Vehicle(s), and the transferee or assignee shall have all of
the rights, powers, privileges and remedies of STTC.

17.  
DISCLAIMER.  STTC MAKES NO WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, AS TO THE
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF ANY VEHICLE COVERED BY
THIS LEASE.  STTC SHALL NOT BE LIABLE FOR LOSS OF SHRCO'S PROFITS OR BUSINESS,
LOSS OR DAMAGE TO CARGO, DRIVER'S TIME, OR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES.

18.  
MISCELLANEOUS.  This lease and the schedules and/or riders attached hereto shall
constitute the entire agreement between the parties and to be binding on STTC
must be signed by an officer of STTC.  This document shall constitute an
agreement of lease and nothing shall be construed as giving to SHRCO any right,
title or interest in any of the Vehicles or related equipment, except as lessee
only.  Upon execution of this lease by STTC and SHRCO, the lease shall be
binding on the respective parties and their legal representative, successors and
assigns.  Its terms shall not be amended or altered by failure of either party
to insist on performance, or failure to exercise any right or privilege, or in
any manner unless such amendment or alteration is in writing and signed on
behalf of the parties hereto.  This lease shall supersede any and all proposals
or agreement, written or verbal, between the parties, relating to


 
9

--------------------------------------------------------------------------------

 

the subject matter of this lease and may not be modified, terminated or
discharged, except in writing and signed by the party against whom the
enforcement of the discharge, modification or termination is sought.  Any notice
given under this lease shall be in writing and sent by registered or certified
mail to STTC or to SHRCO, as the case may be, to the addresses set forth in this
lease, or to such other addresses as are designated in writing by either
party.  This lease is to be interpreted, construed and enforced in accordance
with the laws of the State of Texas.  In the event any of the terms and
provisions of this lease are in violation of or prohibited by any law, statute,
regulation or ordinance of the United States and/or state or city where the
lease is applicable, such terms and provisions shall be deemed amended to
conform to such law, statute, regulation or ordinance without invalidating any
of the other terms and provisions of this lease.




IN WITNESS WHEREOF, the parties shall cause this lease to be executed by their
duly authorized representative this 3rd day of February, 2009.


Silsbee Trading and Transportation Corp.


by  /s/ Nick Carter


Its President


South Hampton Resources, Inc.


by /s/ Connie Cook


Its Controller

 
10

--------------------------------------------------------------------------------

 
